COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER ON MOTION


Cause Number:             01-14-00777-CV
Trial Court Cause
Number:                   2012-59660
Style:                    Hispanic Housing and Education Information
                          v Chicago Title Insurance Company
                  *
Date motion filed :       September 17, 2014
Type of motion:           Motion to extend time to file notice of appeal
Party filing motion:      Appellant
Document to be filed:     Notice of appeal

Is appeal accelerated?     Yes        No

If motion to extend time:
         Original due date:                           September 2, 2014
         Number of previous extensions granted:       0
         Date Requested:                              September 16, 2014 (the date the notice of appeal was filed)

Ordered that motion is:

              Granted
             If document is to be filed, document due:
                  Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Jane Bland
                        Acting individually


Date: October 2, 2014